An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

Somme COURT

NEVADA

w; 1947A 

0F

IN THE SUPREME COURT OF THE STATE OF NEVADA

JAREAL EDWARDS, No. 68826
Petitioner,

VS» F l t. E D
THE STATE OF NEVADA,

Resgondent.  OCT 15 2015

I ‘ HilﬁgfdAN
‘ in t4 ’1‘ "I

came: new cLERK

    
   

ORDER DENYING PETITION \
This is a pro ee petition for a writ of mandamus and/or
prohibition. Petitioner challenges the district attorney’s charging
practices and requests his guilty plea be vacated. We have reviewed the
documents submitted in this matter, and without deciding upon the merits
of any claims raised therein, we decline to exercise original jurisdiction in
See NR8 34.160; NRS 34.170; NRS 34.320; NR5 34.330.

Accordingly, we

ORDER the petition DENIED.

this matter.

 

plum ,J,
Pickering

cc: Jareal Edwards
Attorney General/Carson City

r3 #314143